Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation “a plurality of teaching positions” is unclear if it is referring to the same teaching positions recited in the preamble.
In claim 1, the limitation “generating a compensation start point and a compensation end point in positions where each of a plurality of teaching positions is sandwiched between the compensation start point and the compensation end point in a direction crossing a welding path” is unclear where exactly are the “positions” of the compensation start point and compensation end point located.  
In claim 2, the limitation “in the touch sensing, an operation, in which the welding wire is protruded, performed when contact of the welding wire and the welding base material is not detected and an operation, in which the welding wire is drawn back, performed when the contact of the welding wire and the welding base material is detected are repeated, and coordinates of the tool tip end point and a movement amount of the welding wire from the tool tip end point at a point in time when the contact of the welding wire and the welding base material is detected are recorded” is unclear what is being claimed.  At which point during the detecting process step is the wire in contact with the welding base material? At which point during the detecting process step is the wire drawn back? Is the wire drawn back by retracting it within the welding torch, or by moving the welding torch? Why is the wire drawn back? How far is the wire drawn back? When are the coordinates of the tool tip end point and a movement amount of the welding wire from the tool tip end point recorded? 
In claim 3, the limitation “wherein when an absolute value of the movement amount of the welding wire, recorded by the touch sensing, is larger than a first threshold value, notification in relation to the absolute value being larger than the first threshold value is made” is unclear what is being claimed.  What is this absolute value of the movement amount of the welding wire? How and when is this absolute value determined? 
In claim 4, the limitation “wherein when the absolute value of the movement amount of the welding wire, recorded by the touch sensing, is less than or equal to the first threshold value and is larger than a second threshold value, the welding path is determined as being detected and based on coordinates of the tool tip end point and a movement amount of the welding wire from the tool tip end point at a point in time when the welding path is determined as being detected, each of the teaching positions is compensated” is unclear what is being claimed. What is this absolute value of the movement amount of the welding wire? How and when is this absolute value determined? What is the relationship between the welding path, the movement amount of the welding wire, the first threshold value and a second threshold value? 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (JP 2016-010810).
Sato teaches a method for compensating teaching positions (page 4, lines 23-50), the method comprising: generating a compensation start point (P1) and a compensation end point (P6) in positions where each of a plurality of teaching positions (P2 to P5) is sandwiched between the compensation start point and the compensation end point in a direction crossing a welding path (as shown in Fig. 3; page 4, lines 23-50), the plurality of teaching positions being set along the welding path of a welding base material (41c) (as shown in Fig. 3); detecting a profile (groove shape) of the welding base material along a detection path (path traveled by welding torch 36 during the touch sensing process) by performing touch sensing while a welding torch (36) is being moved along the detection path from the generated compensation start point toward the generated compensation end point (as shown in Fig. 3; page 4, lines 23-50), a welding wire (36a) protruding from the welding torch (as shown in Fig. 3); and compensating each of the teaching positions based on the detected profile (page 4, lines 23-50).
Regarding claim 2, Sato teaches the method for compensating teaching positions as set forth above, wherein a tip end position of the welding wire protruding from a tip end of the welding torch by a predetermined amount is set as a tool tip end point (page 5, lines 5-7), and in the touch sensing, an operation, in which the welding wire is protruded, performed when contact of the welding wire and the welding base material is not detected (as shown in Fig. 3) and an operation, in which the welding wire is drawn back, performed when the contact of the welding wire and the welding base material is detected are repeated (as shown in Fig. 3; page 4, lines 23-50), and coordinates of the tool tip end point and a movement amount of the welding wire from the tool tip end point at a point in time when the contact of the welding wire and the welding base material is detected are recorded (page 4, lines 23-50).

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hisagai (JP 2006-099166).
Hisagai teaches a method for compensating teaching positions (abstract; page 5, lines 37-46; page 4, lines 42-53), the method comprising: generating a compensation start point (P1) and a compensation end point (P5) in positions where each of a plurality of teaching positions (P2 to P4) is sandwiched between the compensation start point and the compensation end point in a direction crossing a welding path (as shown in Fig. 4, 8 and 9), the plurality of teaching positions being set along the welding path of a welding base material (W) (as shown in Fig. 4, 8 and 9); detecting a profile of the welding base material along a detection path (path traveled by the welding 14 during the teaching process; as shown in Fig. 4, 8 and 9) by performing touch sensing while a welding torch (14) is being moved along the detection path from the generated compensation start point toward the generated compensation end point (abstract; page 5, lines 37-46; page 4, lines 42-53), a welding wire (15) protruding from the welding torch (as shown in Fig. 1); and compensating each of the teaching positions based on the detected profile (abstract; page 5, lines 37-46; page 4, lines 42-53).
Regarding claim 2, Hisagai teaches the method for compensating teaching positions as set forth above, wherein a tip end position of the welding wire protruding from a tip end of the welding torch by a predetermined amount is set as a tool tip end point (as shown in Fig. 1; page 3, lines 38-46), and in the touch sensing, an operation, in which the welding wire is protruded, performed when contact of the welding wire and the welding base material is not detected (abstract; page 5, lines 37-46; page 4, lines 42-53) and an operation, in which the welding wire is drawn back, performed when the contact of the welding wire and the welding base material is detected are repeated (abstract; page 5, lines 37-46; page 4, lines 42-53), and coordinates of the tool tip end point and a movement amount of the welding wire from the tool tip end point at a point in time when the contact of the welding wire and the welding base material is detected are recorded (abstract; page 5, lines 37-46; page 4, lines 42-53).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Nishikawa (JP 2008-260050).
Regarding claim 3, Sato teaches all the elements of the claimed invention as set forth above, except for, wherein when an absolute value of the movement amount of the welding wire, recorded by the touch sensing, is larger than a first threshold value, notification in relation to the absolute value being larger than the first threshold value is made.
Nishikawa teaches a method of compensating teaching positions (abstract), wherein when an absolute value of the movement amount of the welding wire, recorded by the touch sensing, is larger than a first threshold value, notification in relation to the absolute value being larger than the first threshold value is made (misalignment is determined based on displacement of the tip end of the welding torch, therefore, displacement of the wire, and a message is displayed; page 4, lines 17-25).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to have modified the method of Sato, with Nishikawa, by providing a notification when a movement amount of the welding wire is larger than a threshold value, for the advantages of assuring proper welding.
Regarding claim 4, Sato and Nishikawa combined teach the method for compensating teaching positions as set forth above, wherein when the absolute value of the movement amount of the welding wire, recorded by the touch sensing, is less than or equal to the first threshold value and is larger than a second threshold value, the welding path is determined as being detected (Sato; page 4, lines 23-50) and based on coordinates of the tool tip end point and a movement amount of the welding wire from the tool tip end point at a point in time when the welding path is determined as being detected, each of the teaching positions is compensated (Sato; page 4, lines 23-50).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hisagai in view of Nishikawa (JP 2008-260050).
Regarding claim 3, Hisagai teaches all the elements of the claimed invention as set forth above, except for, wherein when an absolute value of the movement amount of the welding wire, recorded by the touch sensing, is larger than a first threshold value, notification in relation to the absolute value being larger than the first threshold value is made.
Nishikawa teaches a method of compensating teaching positions (abstract), wherein when an absolute value of the movement amount of the welding wire, recorded by the touch sensing, is larger than a first threshold value, notification in relation to the absolute value being larger than the first threshold value is made (misalignment is determined based on displacement of the tip end of the welding torch, therefore, displacement of the wire, and a message is displayed; page 4, lines 17-25).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to have modified the method of Hisagai, with Nishikawa, by providing a notification when a movement amount of the welding wire is larger than a threshold value, for the advantages of assuring proper welding.
Regarding claim 4, Hisagai and Nishikawa combined teach the method for compensating teaching positions as set forth above, wherein when the absolute value of the movement amount of the welding wire, recorded by the touch sensing, is less than or equal to the first threshold value and is larger than a second threshold value, the welding path is determined as being detected (Hisagai; abstract; page 5, lines 37-46; page 4, lines 42-53) and based on coordinates of the tool tip end point and a movement amount of the welding wire from the tool tip end point at a point in time when the welding path is determined as being detected, each of the teaching positions is compensated (Hisagai; abstract; page 5, lines 37-46; page 4, lines 42-53).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: JP 2013-056353, WO 2015/146180, US 2014/0014638 and JP 2001-300724.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        08/13/2022


/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761